ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                        )
                                                   )
RECO Rishad Engineering Construction ORG           )     ASBCA No. 60156
                                                   )
Under Contract No. W91B4M-07-C-7228                )

APPEARANCE FOR THE APPELLANT:                            Mr. Burhan Jan
                                                          CEO & President

APPEARANCES FOR THE GOVERNMENT:                          Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         MAJ Julie A. Glascott, JA
                                                          Trial Attorney

                                ORDER OF DISMISSAL

       The government has moved to dismiss this appeal for lack of jurisdiction, alleging
that appellant had not submitted a claim to the contracting officer. Appellant has
indicated that it does not oppose the government's motion.

      Accordingly this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

      Dated: 2 February 2016
                                                   ~--
                                                  MARKN:STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60156, Appeal ofRECO Rishad
Engineering Construction ORG, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals